 Case 1:18-cv-01259-RGA Document 39 Filed 07/17/19 Page 1 of 2 PageID #: 488




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

                         Plaintiff,
                                                     C.A. No. 18-01259-RGA
       v.
                                                     JURY TRIAL DEMANDED
SMARTMATIC USA CORP,

                         Defendant.

                                      NOTICE OF SERVICE

       I, Denise S. Kraft, do hereby certify that on July 11, 2019 a copy of: Defendant

Smartmatic USA Corp.’s Core Document Production, bearing Bates numbers

SMARTMATIC-0000001-SMARTMATIC-0000557 (SMARTMATIC-001) was served via

email on the below counsel:

Patricia Smink Rogowski                          Robert M. Evans, Jr.
ROGOWSKI LAW LLC                                 Michael J. Hartley
501 Silverside Road, Suite 11                    Kyle G. Gottuso
Silverside Carr Executive Center                 Micah T. Uptegrove
Wilmington, DE 19809                             STINSON LEONARD STREET LLP
pat@rogowskilaw.com                              770 Forsyth Boulevard, Suite 1100
                                                 St. Louis, MO 63105-1821
                                                 robert.evans@stinson.com
                                                 michael.hartley@stinson.com
                                                 kyle.gottuso@stinson.com
                                                 micah.uptegrove@stinson.com




EAST\168046568.1
 Case 1:18-cv-01259-RGA Document 39 Filed 07/17/19 Page 2 of 2 PageID #: 489




Dated: July 17, 2019                      DLA PIPER LLP (US)

OF COUNSEL:
                                          /s/ Denise S. Kraft
Aaron Wainscoat (admitted Pro Hac Vice)   Denise S. Kraft (DE Bar No. 2778)
Timothy Lohse (admitted Pro Hac Vice)     Brian A. Biggs (DE Bar No. 5591)
Erin McLaughlin (admitted Pro Hac Vice)   Erin E. Larson (DE Bar No. 6616)
Harpreet Singh (admitted Pro Hac Vice)    DLA PIPER LLP (US)
DLA PIPER LLP (US)                        1201 North Market Street, Suite 2100
2000 University Ave.                      Wilmington, DE 19801-1147
East Palo Alto, CA 94303                  Telephone: 302.468.5700
Telephone: 650.833.2000                   Facsimile: 302.394.2341
Facsimile: 650.833.2001                   denise.kraft@dlapiper.com
aaron.wainscoat@dlapiper.com              brian.biggs@dlapiper.com
timothy.lohse@dlapiper.com                erin.larson@dlapiper.com
erin.mclaughlin@dlapiper.com
harpreet.singh@dlapiper.com               Attorneys for Defendant
                                          Smartmatic USA Corp




EAST\168046568.1
